Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 03/02/2021.
Claims 1 - 15 are pending and have been examined.
Claims 1 - 15 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitation “storage unit configured to store” and “complement model generation unit configure to generate” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “storage unit” and “generation unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figure 1 shows label 24 as storage unit and label 105 as generation unit. Both units are depicted as hardware and Examiner will interpret the figure along with specification paragraphs 31-35 as indicating hardware components.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-15 is/are directed to the abstract idea of calculating regression to generate a complement model and comparing values to determine differences.  
Step 2A Prong One:
Regarding Claim 1:
Claim 1 recites Abstract matter:
that is different from the region, by dividing the region into a mesh and dividing the external region into a mesh.
This limitation is directed toward Mental Process because a human can create a mesh from an image with various regions. Further, determining regions that different can be observed by a human. 
a complement model generation unit configured to generate a complement model for generating complement data that is for complementing the missing data, based on the external region characteristic data and the external cell-region characteristic data.
This limitation is an abstract idea of mathematical concepts. It describes data required to calculate a complement model. Claim 2 includes specific regression calculation necessary for the computation.
Additional elements recited in claim 1: All limitations below are examples of extra-solution activities.
A data complementing system including an information processing apparatus, the system comprising: a storage unit configured to store
These limitations recite a generic computer with simply applying to the computer. MPEP 2106.05(f)
region characteristic data that includes values of a plurality of data items regarding a predetermined region,
cell-region characteristic data that includes values of a plurality of data items regarding a cell region that is a region obtained,
information indicating a missing data item that is the data item of missing data being data missed in the cell-region characteristic data,
external region characteristic data that includes values of a plurality of data items regarding an external region, and
an external cell-region characteristic data that includes values of a plurality of data items regarding an external cell region obtained by
The above steps are all part of data gathering/storing. MPEP 2106.05(g)
Step 2A Prong 2: 
Analysis: The additional elements above are not integrated into a practical application of the exception.
The above additional elements are merely quantifiable values that are gathered to perform calculations and build a mathematical model. The combination of the additional elements in the claims do not use the exception in a manner that imposes a meaningful limit because the limitations are not indicative of the integration as delineated by the courts, i.e. improvement to functioning of a computer. 
	Step 2B: Similar to rationale in step 2A prong 2, the additional limitations do not rise to the level of significantly more because claims do not use the exception in a manner that imposes a meaningful limit because the limitations are not indicative of the integration as delineated by the courts, i.e. improvement to functioning of a computer.
	Claim 2:
Step 2A Prong One:
Abstract Idea of mathematical concept: The limitations merely recite values to plug into a regression algorithm.
generate a first regression equation for each of a plurality of the external regions, the first regression equation in which the missing data item is expressed with the data item in the external cell-region characteristic data, which corresponds to the missing data item,
generate a second regression equation for all combinations obtained by selecting two of the plurality of the external regions, the second regression equation in which a difference between partial regression coefficients in the first regression equation for each of the external regions is used as an objective variable, and a difference between the values of the same data items in the external region characteristic data for the two selected external regions is used as an explanatory variable, and
generate the complement model based on the first regression equation and the second regression equation, the complement model in which the missing data item is expressed with the data item included in an explanatory variable pattern, the partial regression coefficient in the first regression equation, and a partial regression coefficient in the second regression equation, the explanatory variable pattern being a combination of one or more data items in the cell-region characteristic data.
Additional elements: wherein the complement model generation unit is configured to
	Step 2A Prong 2: Additional element is merely apply it step and is not integrated into a practical application.
	Step 2B: The additional element as above indicated does not rise to the level of significantly more.
	Claims 3-9:
Step 2A Prong One: 
Abstract idea: Below are mathematical concepts where statistical calculations are performed with the gathered data.
to generate the complement model for each of the plurality of the explanatory variable patterns.
determine the significance of the first regression equation and the significance of the second regression equation based on the significance level for each of the plurality of the complement models, and
generate a first Significance determination result indicating the significance of the first regression equation and a second significance determination result indicating the Significance of the second regression equation, for each of the plurality of the complement models.
obtain a deviation between the value of the data item corresponding to the missing data item in the region characteristic data and a sum of the values of the complement data for all cell regions belonging to the predetermined region, for each of the plurality of the complement models,
generate the complement data based on the selected complement model.
correct the generated complement data based on the deviation.
	
Step 2A Prong Two:
Additional elements: All falling within insignificant extra-solution activity:
	Mere data gathering MPE 2106.05(g): The steps below are merely receive input of data as part of a data gathering step for further calculations.
a receiving unit configured to receive an input of at least any of the region characteristic data, the cell-region characteristic data, and the information indicating the missing data item. 
receive a selection of the complement model corresponding to each of the plurality of the explanatory variable patterns.

	Mere apply it MPEP 2106.05(f): Steps below are merely apply it steps.
wherein the storage unit is configured to store a plurality of the explanatory variable patterns, the storage unit is configured to store a significance level used for determining significance of each of a plurality of the complement models
the complement model generation unit is configured to
a complement model selection unit configured to
a data complementing unit configured to
a complement data correction unit configured to

Output/Printing/Displaying MPEP 2106.05(f): Steps below are mere displaying steps.
output at least any of the deviation, the first significance determination result, and the second significance determination result, and
an output unit configured to output at least any of information on the selected complement model and complement data generated by the complement model.
Step 2A Prong B Analysis: The additional elements above are not integrated into a practical application of the exception.
The above additional elements are merely part of a data gathering step and apply it step that are gathered to perform calculations, build a mathematical model, or display information that has already been stored. The combination of the additional elements in the claims do not use the exception in a manner that imposes a meaningful limit because the limitations are not indicative of the integration as delineated by the courts, i.e. improvement to functioning of a computer. 
Step 2B: Similar to rationale in step 2A prong 2, the additional limitations do not rise to the level of significantly more because claims do not use the exception in a manner that imposes a meaningful limit because the limitations are not indicative of the integration as delineated by the courts, i.e. improvement to functioning of a computer.
Claims 10-15 all recite similar steps as claims 1-6 above claims and are similarly rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20180181693; “Yang” hereinafter) and further in view of (AAPA: From IDS dated 03/02/2021; “AAPA” hereinafter).
As per claim 1, Yang discloses A data complementing system including an information processing apparatus, the system comprising:
a storage unit configured to store region characteristic data that includes values of a plurality of data items regarding a predetermined region (Yang [0004: “In exploration, development and/or production stages for resources, such as hydrocarbons, different types of subsurface models may be used to represent the subsurface structures, which may include a description of a subsurface structures and material properties for a subsurface region.”]),
cell-region characteristic data that includes values of a plurality of data items regarding a cell region that is a region obtained by dividing the region into a mesh (Yang [0004: “he subsurface model may represent measured or interpreted data for the subsurface region, may be within a physical space or domain, and may include features (e.g., horizons, faults, surfaces, volumes, and the like). The subsurface model may also be discretized with a mesh or a grid that includes nodes and forms cells (e.g., voxels or elements) within the model.”]),
information indicating a missing data item that is the data item of missing data being data [missed in the cell-region characteristic data] (Yang [0044: “Because the bottom-hole pressure computation is performed in series for different rate values, each bhp solution is used as the initial guess or estimate for the next bhp solve to minimize iteration count and further improve convergence.” Describing calculations with missing or guessed values. Cell-region data is described below.]),
external region characteristic data that includes values of a plurality of data items regarding an external region that is different from the region (Yang [0030-0034: “Each cell in the subsurface model may be assigned a rock type. The distribution of the rock types within the subsurface model may be controlled by several methods, including map boundary polygons, rock type probability maps, or statistically emplaced based on concepts.”]), and
an external cell-region characteristic data that includes values of a plurality of data items regarding an external cell region obtained by dividing the external region into a mesh (Yang [0030-0034: “A mesh element is a subvolume of the space, which may be constructed from vertices within the mesh. In reservoir simulation, each mesh cell may be referred to as a node, while the interface between neighboring cells may be referred to as a connection. The portion of mesh representing wells and production facility network (e.g., wellheads, flow lines and junctions, separators, and/or other equipment at the surface of the wellbore) may include individual nodes or 1-dimensional segments of nodes and connections.”]); and
a complement model generation unit configured to generate a complement model for generating complement data [that is for complementing the missing data, based on the external region characteristic data and the external cell-region characteristic data] (Yang [0030-0034: “The subsurface model may be a numerical equivalent of a three-dimensional geological map complemented by a description of physical quantities in the domain of interest. The subsurface model may include multiple dimensions and is delineated by features, such as horizons and faults and may also model equipment disposed along the flow path for the fluids produced from the wellbore. The subsurface model may include a mesh or grid to divide the subsurface model into mesh elements, which may include cells or blocks in two-dimensions, voxels in three-dimensions or other suitable mesh elements in other dimensions.”]).
Even though Yang teaches complementary maps, it does not explicitly teach, however, AAPA teaches: 
missed in the cell-region characteristic data and that is for complementing the missing data, based on the external region characteristic data and the external cell-region characteristic data (AAPA [p.2: “A map data processing device according to the present invention is a map data processing device that complements map data of a data-missing area where the attribute data is missing in map data including attribute data of a feature, Based on the similar area search unit that retrieves a similar area similar to the data missing area and the map data of the similar area, the completed map data that complements the missing data in the map data of the data missing area is obtained.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the missing data and complement data of AAPA into the error calculation and model generation of Yang to produce an expected result of generating complement models using missing data. The modification would be obvious because one of ordinary skill in the art would be motivated to predict and guess the behavior of missing data regions.

As per claim 2, rejection for claim 1 is incorporated and further AAPA discloses The data complementing system according to claim 1,
wherein the complement model generation unit is configured to generate a first regression equation for each of a plurality of the external regions (AAPA [p.3: Multivariate and statistical calculation used for complement model.]), the first regression equation in which the missing data item is expressed with the data item in the external cell-region characteristic data, which corresponds to the missing data item (AAPA [p3: “The similar area search unit 2 searches the respective map data of the plurality of areas and acquires similar areas having the same characteristics as the data-missing areas. In order to find similar areas, we also use the map data of the missing areas.” The page explaining use of similar areas that correspond to missing data.]),
generate a second regression equation for all combinations obtained by selecting two of the plurality of the external regions, the second regression equation in which a difference between partial regression coefficients in the first regression equation for each of the external regions is used as an objective variable, and a difference between the values of the same data items in the external region characteristic data for the two selected external regions is used as an explanatory variable (AAPA [p.3: “Similarity is determined based on the magnitude of the value and a similar area is acquired. A multivariate analysis is mentioned as a main analysis method. Multivariate analysis is a statistical method that summarizes or predicts a certain event using a plurality of variables that are related to each other, and examples thereof include multiple regression analysis, quantification analysis, and cluster analysis. The multiple regression analysis is a method of predicting one variable from a plurality of variables that are quantitatively expressed. In the quantification analysis, quantification type 1 and quantification type 2 are used depending on whether the data form of the variable is qualitative or quantitative.”]), and
generate the complement model based on the first regression equation and the second regression equation, the complement model in which the missing data item is expressed with the data item included in an explanatory variable pattern, the partial regression coefficient in the first regression equation, and a partial regression coefficient in the second regression equation, the explanatory variable pattern being a combination of one or more data items in the cell-region characteristic data (AAPA [p.3: “The complementary data construction unit 3 generates complementary data based on the map data of the similar area searched by the similar area search unit 2. In generating the complementary data, the map data of the data-missing area and the map data of the similar area may be compared with each other, and the map data of the similar area may be corrected according to the difference between the two map data to be used as the complementary data.”]).

As per claim 3, rejection for claim 2 is incorporated and further AAPA discloses The data complementing system according to claim 2,
wherein the storage unit is configured to store a plurality of the explanatory variable patterns, and the complement model generation unit is configured to generate the complement model for each of the plurality of the explanatory variable patterns (AAPA [P.5: “As described above, although there are missing data in B city and C city, the similar area search process in the similar area search unit 2 does not calculate the similar area using all the given explanatory variables. First, it decides which viewpoint to calculate the similar region, selects an explanatory variable that is suitable as an index for judging the similarity, and uses it to calculate the similar region.”]; [p.3: “In addition, a method of deriving complementary data from map data ratios of both similar areas and data missing areas may be used. For example, in a set of explanatory variables expressing the crime rate, it is possible to calculate a similar area only by the indexes that both A city and B city have. Also in this case, the same applies to the point that the complementary data is derived from the ratio indicating the similarity.”]).

As per claim 4, rejection for claim 3 is incorporated and further AAPA discloses The data complementing system according to claim 3, wherein
the storage unit is configured to store a significance level used for determining significance of each of a plurality of the complement models (AAPA [p.3: “The data analysis unit 4 uses the map data stored in the external storage device 206, including the complementary data generated by the complementary data construction unit 3, to perform area analysis such as simulation and statistical analysis.”]), and
the complement model generation unit is configured to determine the significance of the first regression equation and the significance of the second regression equation based on the significance level for each of the plurality of the complement models, and generate a first significance determination result indicating the significance of the first regression equation and a second significance determination result indicating the significance of the second regression equation, for each of the plurality of the complement models (AAPA [p.3: “In other words, if city B is a missing area, and if similar areas are calculated using data that is maintained throughout the country such as the national census, which is general statistical data, the area of city A is 20 km 2, If the area is 40 km 2, it is assumed that city A is calculated as a similar area in terms of the growth potential of the city. In this case, it is assumed that the result that city A is 80% similar to city B is obtained. For example, if the annual total road construction index is used as an indirect indicator of the growth potential of a city, if city A is 50 km and that of city B is missing, the area of city B is 2 Since it is doubled, if we simply supplement the total length of road construction in B city by area ratio, it will be 100 km.”] Where the models’ significance determined result is the percentage of similarity.).

As per claim 5, rejection for claim 4 is incorporated and further AAPA discloses The data complementing system according to claim 4, further comprising:
a complement model selection unit configured to obtain a deviation between the value of the data item corresponding to the missing data item in the region characteristic data and a sum of the values of the complement data for all cell regions belonging to the predetermined region (AAPA [pp. 3-4: “For example, if the deviation of the complementary data is within ±10%, it can be determined that the complementary data has been correctly complemented. Itis also conceivable that the user determines the analysis result and improves the complementing accuracy based on the tendency.”]), for each of the plurality of the complement models, output at least any of the deviation, the first significance determination result, and the second significance determination result (AAPA [p.3: “For example, if the annual total road construction index is used as an indirect indicator of the growth potential of a city, if city A is 50 km and that of city B is missing, the area of city B is 2 Since it is doubled, if we simply supplement the total length of road construction in B city by area ratio, it will be 100 km. However, since the similarity of city A is 80%, it is assumed that there is an error of 20% against the similarity of 100%, and the total length of road construction in city B is complemented by 80 km to 120 km (±20 km).”]), and
receive a selection of the complement model corresponding to each of the plurality of the explanatory variable patterns (AAPA [pp.3-4: “In addition, a method of deriving complementary data from map data ratios of both similar areas and data missing areas may be used. For example, in a set of explanatory variables expressing the crime rate, it is possible to calculate a similar area only by the indexes that both A city and B city have. Also in this case, the same applies to the point that the complementary data is derived from the ratio indicating the similarity.”]).

As per claim 6, rejection for claim 5 is incorporated and further AAPA discloses The data complementing system according to claim 5, further comprising:
a data complementing unit configured to generate the complement data based on the selected complement model (AAPA [pp.3-4: “In addition, a method of deriving complementary data from map data ratios of both similar areas and data missing areas may be used. For example, in a set of explanatory variables expressing the crime rate, it is possible to calculate a similar area only by the indexes that both A city and B city have. Also in this case, the same applies to the point that the complementary data is derived from the ratio indicating the similarity.”]).

As per claim 7, rejection for claim 6 is incorporated and further AAPA discloses The data complementing system according to claim 6, further comprising:
a complement data correction unit configured to correct the generated complement data based on the deviation (AAPA [pp.3-4: Deviation correction, 6: “For example, if the data of the similar region that is the complement source was created in an old year, it is necessary to correct it to the current data. When it is necessary to correct the complementary data in this way, the correction is performed in this step.” Details correcting incorrect data by looking into coefficients and deviations.]).

As per claim 8, rejection for claim 6 is incorporated and further AAPA discloses The data complementing system according to claim 6, further comprising:
an output unit configured to output at least any of information on the selected complement model and complement data generated by the complement model (AAPA [pp.3-4: “By outputting the complementary data in this manner, the complementary data can be reused when it becomes necessary to use the complementary data again. The complementary data is stored in the existing map database with a flag clearly indicating that it is complementary data.”]).

As per claim 9, rejection for claim 1 is incorporated and further AAPA discloses The data complementing system according to claim 1, further comprising:
a receiving unit configured to receive an input of at least any of the region characteristic data, the cell-region characteristic data, and the information indicating the missing data item (AAPA [p.3: “Ingenerating the complementary data, the map data of the data-missing area and the map data of the similar area may be compared with each other, and the map data of the similar area may be corrected according to the difference between the two map data to be used as the complementary data.”] Also see Yang [0031: “The subsurface model may include a mesh or grid to divide the subsurface model into mesh elements, which may include cells or blocks in two-dimensions, voxels in three-dimensions or other suitable mesh elements in other dimensions. A mesh element is a subvolume of the space, which may be constructed from vertices within the mesh. In reservoir simulation, each mesh cell may be referred to as a node, while the interface between neighboring cells may be referred to as a connection. The portion of mesh representing wells and production facility network (e.g., wellheads, flow lines and junctions, separators, and/or other equipment at the surface of the wellbore) may include individual nodes or 1-dimensional segments of nodes and connections.”]).

Claims 10-15 are the method claims corresponding to systems claims 1-6, respectively.  Yang discloses a method (¶ [claim 1]) for executing the method of claims 1-6.  Thus, claims 10-15 are rejected under the same rationale set forth in connection the rejections of claims 1-6, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pearlman (US 20170230690) -Discloses complementary map use to predict error, or missing, data regions. Also teaches significance map using coefficients. 
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 11/18/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156